JUDGMENT

PER CURIAM
This appeal from a judgment of the United States District Court for the District of Columbia was considered on the record and on the briefs of counsel. See D.C.Cir. R. 34(j). The Court has accorded the issues full consideration and has determined that they do not warrant a published opinion. See D.C.Cir. R. 36(b). It is
ORDERED and ADJUDGED that the district court’s dismissal of the complaint is affirmed for the reasons stated in the district court’s memorandum opinion of March 30, 2005.
The clerk is directed to withhold issuance of the mandate herein until seven days after the disposition of any timely petition for rehearing. See D.C.Cir. R. 41(a)(1).